DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Species IV in the reply filed on 9/15/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim 11 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species I-III, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/15/2022.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 6 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re, Cls. 3 and 15, the limitation “the lever is pivotable in a second direction such that the second resilient member moves the sphere and the plunger in the second direction” renders the claim indefinite in the Examiner’s position.  The way the limitation is written, it appears as though the Applicant is stating that the second resilient member causes the plunger to move in the second direction (i.e. a different direction than a clamping direction).  However, as best understood by the Examiner, the lever pivots upwards to release the clamping force and move the plunger (90) out of direct clamping contact with the sphere (second direction).  This would enable the resilient member (110) to move the sphere within the cavity but it is unclear how the resilient member would move the plunger since the plunger has already been released from the sphere.  Appropriate clarification is requested.
Re. Cl. 6, the limitation “a radially extending bore in which the second resilient member is positioned” renders the claim indefinite in the Examiner’s position.  Applicant identifies the resilient member from claim 1 as the second resilient member and establishes a first resilient member as being what is positioned in the cam cylinder in claim 5.  Then in claim 6, Applicant states that the “second resilient member” is positioned within a bore in the cam cylinder which appears to contradict claim 5.  For the purpose of examination, the Examiner will interpret the claim to refer to the “first resilient member” in the radially extending bore.  It is suggested that the Applicant amend the claim in a similar manner to overcome this issue. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hendren US 4974802 (hereinafter Hendren).

    PNG
    media_image1.png
    751
    514
    media_image1.png
    Greyscale

Re. Cl. 1, Hendren discloses: A clamp (Fig. 2) for releasably clamping onto a sphere of an adapter (see Fig. 2, as shown by 76), the clamp comprising: a body (40 and 22, Fig. 2) having a passageway (where 50 is located, Fig. 2-3), a cutout (see annotated figure 2, where 78 is located), and a cavity (see Fig. 2-3, where 76 is located), the cavity positioned between the passageway and the cutout (see Fig. 2) and configured to receive the sphere (see Fig. 2, the cavity is configured to receive the sphere as shown by 76, Fig. 2); a plunger (50, Fig. 2) movably positioned in the passageway (see Fig. 2-3) and configured to move the sphere (see Fig. 2-3, by moving the plunger 50 between the positions shown, the plunger is configured to move a sphere within the housing); a lever (68, Fig. 2-3) coupled to the body (see Fig. 2), wherein pivoting the lever causes the plunger to move in a first direction toward the cavity such that the plunger moves the sphere in the first direction (see Fig. 2-3, by moving the lever upwards, the plunger is moved upwards in an upward direction which is configured to move a sphere upwards against 78); and a resilient member (78, Fig. 2) in the cutout and configured to bias the sphere in a second direction opposite the first direction such that the sphere is secured in the cavity between the plunger and the resilient member (see Fig. 2-3; the member 78 is resilient as being made of rubber and is configured to produce a biasing force downward against a sphere 76 to secure a sphere between the plunger and itself).
Re. Cl. 2, Hendren discloses: the lever is pivotable in a first pivot direction to thereby move the plunger in the first direction and compress the resilient member between the sphere and the body (see Fig. 2-3, the lever 68 is pivotable upwards to move the plunger upward and is therefore able to compress resilient member 78 between a sphere and body 40).
Re. Cl. 3, Hendren discloses: the lever is pivotable in a second pivot direction such that the resilient member moves the sphere and the plunger in the second direction (see 72, Fig. 2-3, the properties of 72 (i.e. being made of rubber) enable the resilient member to move a sphere and plunger in a second direction away from the top of 40).
Re. Cl. 4, Hendren discloses: the cavity has a first side adjacent to the plunger and an opposite second side adjacent the cutout (see Fig. 2).
Re. Cl. 10, Hendren discloses: as the sphere is moved into the first direction resilient member moves in the cutout (see Fig. 2-3, as the lever is moved upward, the plunger is configured to move the sphere upwards against 78 and move 78 within its illustrated position (i.e. compress 78)).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5-6, 13-16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hendren in view of Gorza US 2010/0080650 (hereinafter Gorza).
Re. Cl. 13, Hendren discloses: A clamp (Fig. 2) for releasably clamping onto a sphere of an adapter (see Fig. 2, for clamping onto a sphere in the same manner as 76), the clamp comprising: a body (22 and 40, Fig. 2) having a passageway (where 50 moves through, Fig. 2-3), a cutout (see annotated figure 2, or where 78 is located), and a cavity (see Fig. 2, where 76 is located), the cavity positioned between the passageway and the cutout and configured to receive the sphere (see Fig. 2); a plunger (50, Fig. 2) movably positioned in the passageway (see Fig. 2-3) and configured to move the sphere (see Fig. 2-3, by moving upwards and downwards as shown in Fig. 2-3, the plunger is configured to move the sphere along with it); a pivot member (62, Fig. 2-3) coupled to the body (see Fig. 2-3) and a cam cylinder (60, Fig. 2-3) positioned around the pivot member (see Fig. 2-3), the cam cylinder having a cam surface (see Fig. 2-3, exterior surface of cam cylinder 60 which engages with an moves the plunger 50); a lever (68, Fig. 2) pivotably coupled to the cam cylinder such that as the lever is pivoted the cam surface cams the plunger in a first direction toward the cavity (see Fig. 2-3, in the progression of moving from the unlocked position (Fig. 3) to the locked position (Fig. 2), the cam surface moves the plunger upwards towards the cavity) to thereby move the sphere in the first direction (see Fig. 2-3, as the lever is moved upward, the plunger is moved upwards and therefore is capable of moving a sphere upwards against 78); a second resilient member (78, Fig. 2-3) in the cutout (see Fig. 2-3) and configured to bias the sphere in a second direction opposite the first direction (see Fig. 2-3, the member 78 is resilient as being made of rubber and is configured to produce a biasing force downward against a sphere 76 to secure a sphere between the plunger and itself) ; and wherein when the lever is pivoted, the sphere is secured in the cavity between the plunger and the second resilient member (see Fig. 2).
Re. Cl. 14, Hendren discloses: the lever is pivotable in a first pivot direction to thereby move the plunger in the first direction and compress the resilient member between the sphere and the body (see Fig. 2-3, the lever 68 is pivotable upwards to move the plunger upward and is therefore able to compress resilient member 78 between a sphere and body 40).
Re. Cl. 15, Hendren discloses: the lever is pivotable in a second pivot direction such that the resilient member moves the sphere and the plunger in the second direction (see 72, Fig. 2-3, the properties of 72 (i.e. being made of rubber) enable the resilient member to move a sphere and plunger in a second direction away from the top of 40).
Re. Cl. 16, Hendren discloses: the cavity has a first side adjacent to the plunger and an opposite second side adjacent the cutout (see Fig. 2).
Re. Cl. 20, Hendren discloses: as the sphere is moved into the first direction resilient member moves in the cutout (see Fig. 2-3, as the lever is moved upward, the plunger is configured to move the sphere upwards against 78 and move 78 within its illustrated position (i.e. compress 78)).
Re. Cls. 5-6 and 13, Hendren discloses a cam cylinder positioned around the pivot member and the lever coupled to the cam cylinder, the cam cylinder having a cam surface that cams the plunger in the first direction as the lever is pivoted but does not disclose a first resilient member positioned in the cam cylinder that biases the plunger in the first direction (Cl. 5), the pivot member defines a pivot axis, and wherein the cam cylinder has a radially extending bore in which the second resilient member is positioned (Cl. 6) or a first resilient member in the cam cylinder and configured to bias the plunger in the first direction (Cl. 13). Gorza discloses a clamp (Fig. 1) which includes a body (3, Fig. 1) that receives and clamps an inserted member (5, Fig. 1).  Re. Cls. 5-6 and 13, the clamp includes a lever (2, Fig. 1) which pivots and engages a plunger (6, Fig. 1); a pivot member coupled to a body (15, Fig. 1); a cam cylinder (11, Fig. 4) positioned around the pivot member and the lever coupled to the cam cylinder (see Fig. 4-6), the cam cylinder having a cam surface that cams the plunger in the first direction as the lever is pivoted (see Fig. 4-6); a first resilient member (26, Fig. 6) positioned in the cam cylinder (11, Fig. 1 and 6) that resiliently biases the plunger in in the first direction (Paragraph 0034, Lines 1-5); the pivot member defines a pivot axis, and wherein the cam cylinder has a radially extending bore in which the resilient member is positioned (see Fig. 6, end portion of lever 2, or portion 11, has a bore which receives 26).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Hendren device to include the resilient member of Gorza since Gorza states that such a modification maintains the lever in an elastically stable manner against the inserted member (Paragraph 0034, Lines 1-5).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Hendren in view of Chen US 2017/0232648 (hereinafter Chen).
Re. Cl. 7, Hendren does not disclose a locking assembly that locks the plunger in the passageway when the sphere is secured in the cavity, the locking assembly having a spring that biases a pin into engagement with the plunger (Cl. 7). Chen discloses a clamp (41 and 50 Fig. 2) for releasably clamping onto an adapter (42, Fig. 2).  Re. Cl. 7, Chen discloses a locking assembly (435, 432-433 and 435 Fig. 2) in the bore (see Fig. 2) that locks the position of the plunger in the passageway when the adapter is secured in the cavity (see Fig. 2); the locking assembly includes a spring (see 432, Fig. 2) that biases a pin into engagement with the plunger (see Fig. 2, the spring biases the pin into engagement with the plunger by preventing the plunger from being moved out of engagement with the adapter).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Hendren device to include the locking assembly of Chen since Chen states that such a modification retains the lever in the locking position (Paragraph 0030, Lines 11-15).
Claims 12 is rejected under 35 U.S.C. 103 as being unpatentable over Hendren in view of Wayne US 2003/0010885 (hereinafter Wayne).
Re. Cls. 12, Hendren does not disclose that the resilient member is a leaf spring.  Wayne discloses a ball and socket connection (Fig. 1-3) which employs a resilient member (220, Fig. 2) in the form of a leaf spring (see 220, Fig. 2).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the rubber O-ring resilient member of Hendren with the leaf spring of Wayne since Wayne states that such a modification holds the sphere without applying a torque to the sphere (Paragraph 0033, Lines 13-16).
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Hendren in view of Gorza as applied to claim 13 above, and in further view of Chen.
Re. Cl. 17, Hendren does not disclose a locking assembly that locks the plunger in the passageway when the sphere is secured in the cavity, the locking assembly having a spring that biases a pin into engagement with the plunger (Cl. 17). Chen discloses a clamp (41 and 50 Fig. 2) for releasably clamping onto an adapter (42, Fig. 2).  Re. Cl. 17, Chen discloses a locking assembly (435, 432-433 and 435 Fig. 2) in the bore (see Fig. 2) that locks the position of the plunger in the passageway when the adapter is secured in the cavity (see Fig. 2); the locking assembly includes a spring (see 432, Fig. 2) that biases a pin into engagement with the plunger (see Fig. 2, the spring biases the pin into engagement with the plunger by preventing the plunger from being moved out of engagement with the adapter).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Hendren device to include the locking assembly of Chen since Chen states that such a modification retains the lever in the locking position (Paragraph 0030, Lines 11-15).
Allowable Subject Matter
Claims 8-9 and 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Dayton US 2166208, Kruzcek US 2260996, Li US 2016/0091133, and Kang US 2011/0147548 disclose other known clamps which are presented to the Applicant for their consideration.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E GARFT whose telephone number is (571)270-1171. The examiner can normally be reached Monday-Friday 8:00 a.m. to 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on (571)272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER GARFT/Primary Examiner, Art Unit 3632